Citation Nr: 0626627	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  02-00 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 30 percent disabling from July 24, 2000 to 
November 27, 2002. 

2. Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated at 40 percent disabling, from 
November 27, 2002 to present.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1972 to May 1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In March 2002 the Board undertook internal development of the 
claim pursuant to its governing criteria effective at the 
time.  In October 2003, the Board remanded the case to the RO 
for further development and adjudicative action.  In August 
2004, the Board remanded the claim for further development.  
The required development and review having been completed, 
this case is appropriately before the Board.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

The Board notes that the veteran submitted a letter from his 
physician which the RO received after the March 2006 
Supplemental Statement of the Case (SSOC) was issued.  This 
letter, however, contains no information relevant to the 
issue of an increased rating for hearing loss.  Consequently, 
there is no need to remand this case to the RO to seek a 
waiver from the veteran or to have the RO consider this 
additional evidence in the first instance.  See 38 C.F.R. §§ 
19.31 (b), 20.1304(a), (c) (2005).  

In a March 2006 statement the veteran raised the issue of 
service connection for Meniere's disease.  This issue is 
referred to the RO for further consideration.


FINDINGS OF FACT

1. From July 24, 2000 to November 27, 2002, the veteran had a 
Level VI hearing loss in the right ear and a Level VII 
hearing loss in the left ear as per Table VI of the VA 
schedule of ratings. 

2.  From July 24, 2000 to November 27, 2002, the veteran had 
a Level VI hearing loss in the right ear and a Level VI 
hearing loss in the left ear as per Table VIA of the VA 
schedule of ratings. 
 
3.  Effective as of November 27, 2002, the veteran has a 
Level VII hearing loss in the right ear and a Level VII or 
VIII hearing loss in the left ear as per Table VI of the VA 
schedule of ratings.

4.  Effective as of November 27, 2002, Table VI afforded the 
veteran the same or higher level disability rating as did 
Table VIA of the VA schedule of ratings. 


CONCLUSIONS OF LAW

1. From July 24, 2000 to November 27, 2002, the criteria for 
a rating in excess of 30 percent disabling for bilateral 
hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, 4.86, 
Diagnostic Code 6100 (2002).

2. After November 27, 2002, the criteria for a rating in 
excess of 40 percent disabling for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.85, 4.86, Diagnostic Code 6100 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.

In the present case, the veteran received VCAA notice 
subsequent to the initial unfavorable AOJ decision.  However, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.

The RO provided the veteran with October 2001, September 
2004, and March 2005 letter notifications which fully 
notified the veteran of what is required to substantiate his 
increased rating claim.  VA specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency, including records from VA, 
from the service departments, from Social Security, and from 
other federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letters, therefore, in essence also notified the 
veteran to provide any evidence in his possession that 
pertains to the claims.  Thus, the Board finds that VA fully 
notified the veteran of what is required to substantiate the 
claim for an increased rating. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating, no effective date 
will be assigned and there is no prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In addition to the duty to notify, VA must also make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claims for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, VA examinations and VA and private 
treatment records are associated with the claims file.  It 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran claims that his hearing loss is more severe than 
contemplated by the 30 and 40 percent disability ratings 
assigned.  In support of his claim, the veteran states that 
the bilateral hearing loss interferes with his ability to 
work, reducing his earning capacity.  In statements received 
in November 2004, the veteran's wife and his father state 
that he is unable to participate in social and family 
gatherings due to his hearing loss and that he was unable to 
properly perform job duties. 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55, 58 (1994).  

Diagnostic Code 6100 sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 38 
C.F.R. Section 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table VI 
to find the numeric designation, and then the designations 
are matched with Table VII to find the percentage evaluation 
to be assigned for the hearing impairment.  

38 C.F.R. Section 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 40000) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing  impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.

The Board notes that in a January 2001 rating decision, the 
RO increased the veteran's rating for bilateral hearing loss 
from 20 to 30 percent disabling, effective July 24, 2000, the 
date of claim; and from 30 percent disabling to 40 percent 
disabling, effective November 27, 2002 in a January 2004 
rating decision.  However, since these increases did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Therefore, the Board must consider 
an increased rating for the bilateral hearing loss for the 
time period from July 24, 2000 to November 27, 2002 and from 
November 27, 2002 to the present.

July 24, 2000 to November 27, 2002

The record shows that the veteran underwent VA audiology 
testing in September 2000.  The veteran's pure tone 
thresholds, in decibels, were evaluated as follows in 
September 2000:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
60
75
80
80
LEFT
25
60
75
80
90

Average pure tone threshold was 74 in the right ear and 76 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 68 percent in the right ear and 66 percent in the 
left ear.

The findings from the September 2000 evaluation show that 
there is a Level VI hearing loss in the right ear and a Level 
VII hearing loss in the left ear.  38 C.F.R. 
§ 4.85 Table VI (2002).  Applying these findings to Table VII 
in the Rating Schedule shows a 30 percent evaluation for the 
bilateral hearing loss.  
38 C.F.R. § 4.85 Table VII (2002).  

As the veteran's pure tone threshold is above 55 for all 
readings from 1000 to 4000 Hertz in both ears, the Board must 
also apply 38 C.F.R. § 4.86, Table VIA (2002).  Using this 
table, there is a Level VI hearing loss in both ears.  
Applying these findings to Table VII shows that a 30 percent 
evaluation for the bilateral hearing loss is warranted.  As 
the numerical designation from Table VIA is the same than the 
numerical designation from Table VI, the 30 percent 
evaluation will apply.  38 C.F.R § 4.86(a).  

Private audiology examination records dated August 2000, 
April 2001, and June 2001 are associated with the claims 
file; however, it is not clear that these examinations were 
conducted and interpreted in accordance with VA standards.  
Therefore, these audiology examinations cannot be used for 
rating purposes.  

The record shows that the veteran underwent private audiology 
testing in June 2002; however, the provided record does not 
reflect pure tone thresholds, in decibels, at each of the 
four specified frequencies (1000, 2000, 3000, and 4000) or 
speech recognition ability.  Therefore, this audiology 
examination cannot be used for rating purposes.  

A September 2002 audiology examination from another 
government agency is of record; while the record does reflect 
pure tone thresholds, in decibels, at each of the four 
specified frequencies (1000, 2000, 3000, and 4000), the 
examination does not provide speech recognition ability.  
This audiology examination cannot be used for rating 
purposes.  The Board notes, however, that the pure tone test 
results are consistent with the results of VA audiometric 
testing.

There is no medical evidence of record to show that an 
evaluation in excess of 30 percent for bilateral hearing loss 
for the period from July 24, 200 to November 27, 2002 is 
warranted.  As the preponderance of the evidence is against 
the claim for a higher rating, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  38 
U.S.C.A. §  5107(b). 

November 27, 2002 to the Present

VA audiology testing on November 27, 2002, showed pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
60
75
80
85
LEFT
30
60
75
80
90

Average pure tone threshold was 75 in the right ear and 76 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 62 percent bilaterally.  The findings from this 
examination show that there is a Level VII hearing loss in 
the right ear and a Level VII hearing loss in the left ear.  
38 C.F.R. § 4.85 Table VI (2005).  Applying these findings to 
Table VII in the Rating Schedule shows a 40 percent 
evaluation for the bilateral hearing loss.  38 C.F.R. § 4.85 
Table VII (2005).  Table VIA would result in a lower rating, 
and, therefore, will not be applied.

The veteran submitted records from a private audiology 
examination performed on January 2005; however, the record 
does not reflect pure tone thresholds, in decibels, at each 
of the four specified frequencies (1000, 2000, 3000, and 
4000).  This audiology examination cannot be used for rating 
purposes.  

The record shows that the veteran most recently underwent VA 
audiology testing in April 2005.  The veteran's pure tone 
thresholds, in decibels, were evaluated as follows in April 
2005:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
65
75
85
85
LEFT
45
65
70
80
85

Average pure tone threshold was 77.5 in the right ear and 75 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 66 percent in the right ear and 56 
percent in the left ear.

The findings from the April 2005 evaluation show that there 
is a Level VII hearing loss in the right ear and a Level VIII 
hearing loss in the left ear.  38 C.F.R. § 4.85 Table VI 
(2005).  Applying these findings to Table VII in the Rating 
Schedule shows a 40 percent evaluation for the bilateral 
hearing loss.  38 C.F.R. § 4.85 Table VII. (2005).  

As the veteran's pure tone threshold is above 55 for all 
readings in both ears, the Board must also apply 38 C.F.R. § 
4.86, Table VIA (2005).  Using this table, there is a Level 
VII hearing loss for the right ear and a Level VI hearing 
loss for the left ear.  Applying these findings to Table VII 
shows that a 30 percent evaluation for the bilateral hearing 
loss is warranted.  As the numerical designation from Table 
VI is higher than the numerical designation from Table VIA, 
in accordance with the provisions of 38 C.F.R. § 4.86(a), the 
higher 40 percent evaluation from Table VI applies.  38 C.F.R 
§ 4.86(a).  

There is no evidence that the veteran has been hospitalized 
for his hearing loss.  Though the veteran has repeatedly 
stated that he is unable to work as a mechanic, there is no 
objective evidence of this of record.  The existing schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  
Therefore, a referral for consideration of an extraschedular 
rating for his bilateral hearing loss is not warranted.  38 
C.F.R. § 3.321 (b)(1). 

The Board recognizes the veteran's argument that the hearing 
loss interferes with his ability to work.  While the Board is 
sympathetic to the veteran, the Board notes that the 
assignment of a disability rating for hearing impairment is 
derived from a mechanical application of the rating schedule 
to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).   

As the preponderance of the evidence is against the claim for 
a rating in excess of 40 percent disabling for bilateral 
hearing loss for the period from November 27, 2002, the date 
of examination showing hearing loss ratable at 40 percent, to 
the present, the benefit of the doubt doctrine is not 
applicable and the claim must be denied.  38 U.S.C.A. §  
5107(b). 


ORDER

An increased rating for bilateral hearing loss, evaluated as 
30 percent disabling from July 24, 2000 to November 27, 2002 
is denied. 

An increased rating for bilateral hearing loss, currently 
evaluated at 40 percent disabling, from November 27, 2002 to 
the present, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


